OPINION

Per Curiam:

Appellant stands convicted of three counts of selling or disposing of hashish in violation of NRS 453.030.
His foremost assignment of error is that the district court improperly denied a motion for continuance, made the morning trial began. That motion was grounded on the desire of *46appellant’s private defense counsel, who had been substituted for court-appointed counsel a few days before, to have more time to prepare. In the facts of this case, we find no error. See: Polito v. State, 71 Nev. 135, 282 P.2d 801 (1955).
A subsidiary assignment of error seems to be that a motion to disqualify the trial judge, made the morning trial begán and denied as untimely, would have become timely if the court had not erroneously denied appellant’s motion for continuance. Our disposition of appellant’s first point disposes of this one also.
Other assignments of error have been considered, and are deemed equally without merit.
Affirmed.